Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 14 March 2021.
REJECTIONS BASED ON PRIOR ART
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US PG PUB No. 20180267724) in view of Kim (US PG PUB No. 20150032913)
As per claim  21, a data processing system comprising:
a  memory system (see Jang FIG 1: 10) including a controller (see Jang FIG 1: 200) and a memory device (see Jang FIG 1: 100); and 
a host configured to provide the controller with write data for storing in the memory device (see e.g., Jang FIG 1: 210), wherein the controller is configured to: perform a training operation on multiple cases, each having a different number of ready- to-transfer (RTT) signals (see FIG 2: TS1, TS2 and 
However, Jang does not expressly disclose but in the same field of endeavor discloses Km discloses 
transmit, to the host, reception ready signals corresponding to the selected case, each of the reception ready signals in the selected case requesting some of the write data (see Kim .[0016])
It would have been obvious before the effective fling date of the invention to modify Jang to further implement a reception ready signal protocol as taught by Kim.
The suggestion/motivation for doing so would have been for the benefit of implementing UFS protocol (see Kim [0016]).
Therefore it would have been obvious before the effective filing date of the invention to modify Jang as taught by Kim for the benefit of implementing UFS protocol to arrive at the invention as specified in the claims. 
Claim  21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PG PUB No. 20190004984) in view of Kim (US PG PUB No. 20150032913)
As per claim  21, a data processing system comprising:
a  memory system (see Lee FIG 1: 100) including a controller (see Lee FIG 1: 110) and a memory device (see Lee FIG 1: 120); and 
a host configured to provide the controller with write data for storing in the memory device (see e.g., Lee FIG 1: 115), wherein the controller is  Lee FIG 5: S160 and [0062]); and
However, Lee does not expressly disclose but in the same field of endeavor discloses Km discloses 
transmit, to the host, reception ready signals corresponding to the selected case, each of the reception ready signals in the selected case requesting some of the write data (see Kim .[0016])
It would have been obvious before the effective fling date of the invention to modify Lee to further implement a reception ready signal protocol as taught by Kim.
The suggestion/motivation for doing so would have been for the benefit of implementing UFS protocol (see Kim [0016]).
Therefore it would have been obvious before the effective filing date of the invention to modify Lee as taught by Kim for the benefit of implementing UFS protocol to arrive at the invention as specified in the claims. 


RESPONSE TO ARGUMENTS
The rejection under 112 second paragraph is withdrawn. 	
CONCLUSION 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137